COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Cornelius Milan Harper v. The State of Texas

Appellate case number:    01-14-00641-CR

Trial court case number: 11-DCR-056513

Trial court:              434th District Court of Fort Bend County

       On August 13, 2015, this Court abated the appeal and remanded to the trial court to
determine whether portions of the reporter’s record had inaccuracies that could be corrected, or if
not, whether part of the reporter’s record was lost or destroyed and to make findings whether the
record could be replaced by agreement or if it was necessary to the resolution of the appeal. We
asked the trial court to make findings of fact and conclusions of law and to file these in a
supplemental clerk’s record within 30 days. Three hearing records and supplemental clerk’s
records have been filed, the last of which were filed on December 4, 2015.
       The Court asks appellant to update this Court on the status of proceedings in the trial
court by letter to be filed on or before January 26, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: January 21, 2016